United States Court of Appeals
                       For the First Circuit

No. 01-1862

                 NEAL DAVIGNON AND PATRICIA KELLEY,

               Plaintiffs-Appellees/Cross-Appellants,



                AMANDA DAVIGNON AND CHELSEA DAVIGNON,

                        Plaintiffs-Appellees,

                                 v.

              KARL D. CLEMMEY AND KARL D. CLEMMEY, JR.,

               Defendants-Appellants/Cross-Appellees,



                  TOWN OF MANSFIELD, MASSACHUSETTS,
                         ARTHUR O'NEIL, ETC.

                        Defendants-Appellees,



                       CLEMMEY, INC., ET AL.,

                             Defendants.



No. 02-1293

                 NEAL DAVIGNON AND PATRICIA KELLEY,

               Plaintiffs-Appellees/Cross-Appellants,



                AMANDA DAVIGNON AND CHELSEA DAVIGNON,
                        Plaintiffs-Appellees,

                                 v.

              KARL D. CLEMMEY AND KARL D. CLEMMEY, JR.,

               Defendants-Appellants/Cross-Appellees,



                  TOWN OF MANSFIELD, MASSACHUSETTS,
                         ARTHUR O'NEIL, ETC.

                        Defendants-Appellees,



                       CLEMMEY, INC., ET AL.,

                             Defendants.



No. 02-1346
                 NEAL DAVIGNON AND PATRICIA KELLEY,

               Plaintiffs-Appellees/Cross-Appellants,



                AMANDA DAVIGNON AND CHELSEA DAVIGNON,

                        Plaintiffs-Appellees,

                                 v.

              KARL D. CLEMMEY AND KARL D. CLEMMEY, JR.,

               Defendants-Appellants/Cross-Appellees,



                  TOWN OF MANSFIELD, MASSACHUSETTS,
                         ARTHUR O'NEIL, ETC.

                        Defendants-Appellees,



                                  2
                    CLEMMEY, INC., ET AL.,

                          Defendants.


                         ERRATA SHEET

     The opinion of this court issued March 4, 2003, should be
amended as follows:

    On page 23, n. 8, line 4, "DDS" should be "DSS."




                               3